Motion Granted; Appeal Dismissed and Memorandum Opinion filed March
24, 2015.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-15-00163-CR


                    PERCY BENJAMIN SMITH, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 412th District Court
                           Brazoria County, Texas
                        Trial Court Cause No. 65134-B

               MEMORANDUM                         OPINION
      On February 25, 2015, appellant filed a pro se notice of appeal complaining
of the trial court’s failure to rule on his application for writ of habeas corpus. On
March 11, 2015, appellant filed a letter stating the notice of appeal was filed in
error and requesting that we dismiss the appeal. We have construed the letter as a
motion to dismiss the appeal. See Tex. R. App. P. 42.2(a). The motion is granted.
      Accordingly, the appeal is ordered dismissed.

                                    PER CURIAM

Panel consists of Justices Christopher, Donovan, and Wise.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                        2